DETAILED ACTION
	The instant application having Application No. 17/397,393 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 8/9/2021 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 8/9/2021, 11/23/201 (x2), 3/7/2022, and 6/24/2022 (x2), are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of each PTOL-1449 initialed and dated by the examiner is attached to the instant office action.  
	Foreign Document TW-202038086 listed in the IDS submitted 8/9/2021 has not been considered.  Though a document with the number TW-202038086 has been submitted in the parent application, the document is in Chinese and no English translation has been provided.  Therefore, the document has not been considered.
	Further, Chinese Application Serial No. 201980062579.5 Office Action mailed 8/2/2021, Chinese Application Serial No. 201980083546.9 Notification to Make Rectification, Chinese Application Serial No. 201980083546.9 Response filed 8/30/2021 to Notification to Make Rectification in the IDS submitted 11/23/2021 have not been considered, as the documents are not in English and no translation has been provided.
	Further, Japanese Application Serial No. 2021-535543, Voluntary Amendment Filed 10-19-21 in the IDS submitted 9/7/2022 has not been considered, as the document is not in English and no translation has been provided.
 
REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2020/0142631) in view of Gopal et al (US 2017/0093823).
	Regarding Claim 1, Song teaches a method comprising: 
	providing mapping table information to a host from a NAND memory device (the mapping table information corresponding to the LBA_C/META_H sent to the host from the device controller 110 to host 200 between steps S120 and S130 of Fig. 3, also see Fig. 1 with the host 200 and the storage device 100, which may be flash/NAND, Paragraph 0034), the mapping table information including physical addresses that are encrypted by the NAND memory device (see the mapping table 220 of Fig. 5, which includes META_1, META_2, and META_3, which are encrypted physical addresses, Paragraph 0044); 
	receiving a memory command from the host at the NAND memory device, the memory command including an encrypted physical address (see the read command at step S14 of Fig. 13, sent between steps S410 and S420 of Fig. 4 which includes the encrypted physical address / META_H); 
	decrypting the encrypted physical address to produce a decrypted physical address (step S420 of Fig. 13, Paragraph 0089); 
	validating the decrypted physical address (step S430 of Fig. 13, and the comparison tests “validity,” Paragraph 0097); 
	responsive to validating the decrypted physical address, executing the memory command at the NAND memory device on NAND memory of the NAND memory device corresponding to the decrypted physical address (user data is sent back after step S440 as shown in Fig. 13, Paragraph 0092); and 
	sending a reply message to the host in response to the memory command (the reply message corresponding to the user data being sent to the host as the last step of Fig. 13).
	However, the cited prior art does not explicitly teach physical addresses that are encrypted with a cryptographic key of the NAND memory device or decrypting the encrypted physical address with the cryptographic key.
	Gopal teaches addresses that are encrypted with a cryptographic key of a memory device (Paragraph 0019) and decrypting the encrypted physical address with the cryptographic key (“A decryption unit 26 [of the memory device] decrypts the encrypted memory address,” Paragraph 0014, which is performed using the key, Paragraph 0024).
	It would have been obvious to a person having ordinary skill in the art a time before the invention was filed to have implemented the cryptographic keys of Gopal in the cited prior art in order to make the encryption difficult to crack (Paragraph 0026).
	Regarding Claim 4, the cited prior art teaches the method of claim 1, further comprising: receiving a write command along with write data from the host (the write corresponding to the program request of Fig. 7); execute the write command at the NAND memory device to store the write data at a physical location referenced by a second physical address of the NAND memory device (Paragraph 0066-0067); encrypting reply information, the reply information including the second physical address (Paragraph 0069); and sending the encrypted reply information to the host (Paragraph 0069).

	Claim 9 is the NAND memory device corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 12 is the NAND memory device corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 17 is the non-transitory machine-readable medium corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 20 is the non-transitory machine-readable medium corresponding to the method of claim 4, and is rejected under similar rationale.

Claims 2, 3, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2020/0142631) in view of Gopal et al (US 2017/0093823) and Yoshida et al (US 2019/0129838).
	Regarding Claim 2, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the memory command is a memory maintenance command, and wherein executing the memory command at the NAND memory device on NAND memory of the NAND memory device corresponding to the decrypted physical address comprises executing a garbage collection operation at the decrypted physical address.
	Yoshida teaches wherein a memory command is a memory maintenance command, and wherein executing the memory command at the NAND memory device on NAND memory of the NAND memory device corresponding to a decrypted physical address comprises executing a garbage collection operation at a decrypted physical address (Fig. 34 and 36).
	It would have been obvious to a person having ordinary skill in the art at a time before the invention was filed to have implemented the garbage collection command of Yoshida in the cited prior art in order to make space for new data.
	Regarding Claim 3, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the memory command is a memory maintenance command, and wherein executing the memory command at the NAND memory device on NAND memory of the NAND memory device corresponding to the decrypted physical address comprises executing a wear levelling operation at the decrypted physical address.
	Yoshida teaches wherein a memory command is a memory maintenance command, and wherein executing a memory command at a NAND memory device on NAND memory of the NAND memory device corresponding to a decrypted physical address comprises executing a wear levelling operation at a decrypted physical address (the command corresponding to garbage collection shown on Fig. 34, which may transfer data to a block with low wear, see “Wear control” element of Fig. 1).
	Claim 10 is the NAND memory device corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 11 is the NAND memory device corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 18 is the non-transitory machine-readable medium corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 19 is the non-transitory machine-readable medium corresponding to the method of claim 3, and is rejected under similar rationale.

Claims 5, 7, 8, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2020/0142631) in view of Gopal et al (US 2017/0093823) and Kwon (US 2014/0129761).
	Regarding Claim 5, the cited prior art teaches the method of claim 1, but does not explicitly teach wherein the memory command includes a logical block address and wherein validating the decrypted physical address comprises verifying that a physical address associated with the logical block address that is stored in a logical to physical mapping table on the NAND memory device matches the decrypted physical address.
	Kwon teaches wherein a memory command includes a logical block address and wherein validating the decrypted physical address comprises verifying that a physical address associated with the logical block address that is stored in a logical to physical mapping table on the NAND memory device matches the decrypted physical address (Paragraph 0062).
	It would have been obvious to a person having ordinary skill in the art a time before the invention was filed to have implemented the validating of Kwon in the cited prior art in order to avoid accessing an unauthorized space in NAND memory.
	Regarding Claim 7, the cited prior art teaches the method of claim 1, further comprising: 
	receiving a second memory command from the host at the NAND memory device (such as a read request at step S410 of Fig. 123), the second memory command including a second encrypted physical address and a logical block address (shown as between steps S410 and S420 of Fig. 13); decrypting the second encrypted physical address with the cryptographic key to produce a decrypted physical address (step S420 of Fig. 13, Paragraph 0089); 
	unsuccessfully validating the second decrypted physical address (“N” at step S430 of Fig. 13); responsive to unsuccessfully validating the decrypted physical address, determining a correct physical address (PBA_C, Paragraph 0093) and executing the memory command at the NAND memory device on NAND memory of the NAND memory device corresponding to the correct physical address (bottom right of Fig. 13); and sending a second reply message to the host in response to the memory command (corresponding to the user data being sent to the host at the bottom of Fig. 13).
	However, the cited prior art does not explicitly teach determining a correct physical address by utilizing a logical-to-physical mapping table.
	Kwon teaches determining a correct physical address by utilizing a logical-to-physical mapping table (step S35 of Fig. 10).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the logical-to-physical mapping table of Kwon in the cited prior art in order to have used the logical-to-physical mapping tables of Kwon in the cited prior art so the host need not deal with translation.
	Regarding Claim 8, the cited prior art teaches the method of claim 7, wherein the second reply message includes an encrypted copy of the correct physical address (if the request is a program request as in Fig. 16, an encrypted copy of the correct physical address [META_H] is sent to the host, Paragraph 0101).
	Claim 13 is the NAND memory device corresponding to the method of claim 5, and is rejected under similar rationale.
	Claim 15 is the NAND memory device corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 16 is the NAND memory device corresponding to the method of claim 8, and is rejected under similar rationale.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2020/0142631) in view of Gopal et al (US 2017/0093823) and Sutton et al (US 2020/0143040).
	Regarding Claim 6, the cited prior art teaches the method of claim 1, further comprising: 
	receiving a second memory command from the host at the NAND memory device, the second memory command including a second encrypted physical address (such as a read request at step S410 of Fig. 123) ; and 
	decrypting the second encrypted physical address with the cryptographic key to produce a decrypted physical address (step S420 of Fig. 13, Paragraph 0089).
	However, the cited prior art does not explicitly teach determining that the second encrypted physical address was not decrypted successfully; and 
	responsive to determining that the second encrypted physical address was not decrypted successfully, refraining from executing the second memory command.
	Sutton teaches determining that the second encrypted physical address was not decrypted successfully; and 
	responsive to determining that the second encrypted physical address was not decrypted successfully, refraining from executing the second memory command (Paragraph 0007).
	It would have been obvious to a person having ordinary skill in the art a time before the invention was filed to have implemented the refraining from executing as taught in Sutton in the cited prior art in order to avoid executing commands at an improper address.
	Claim 14 is the NAND memory device corresponding to the method of claim 6, and is rejected under similar rationale.

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135